DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 22-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, 7, 11, and 12 of U.S. Patent No. 11,117,857 B2 (herein referred to as “Kato et al.”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Kato et al. claims the following:

    PNG
    media_image1.png
    307
    397
    media_image1.png
    Greyscale

(Claim 1) where L1-3 = single bond or unsubstituted arylene group having 6 ring carbon atoms (phenylene), a-f = 0, and Ar can be any one of:

    PNG
    media_image2.png
    274
    401
    media_image2.png
    Greyscale

(with p = q = 0).  Takada et al. further claims a material for an organic electroluminescent (EL) device which comprises the above compound (Claim 4), an organic EL device comprising a pair of electrodes interposed therein a plurality of layers including a light-emitting layer and a hole-transporting layer, wherein the hole-transporting layer (between the light-emitting layer and the anode) comprises the compound (Claim 7).  Takada et al. claims that the hole-transporting layer comprises two or more layers, and the layer closest to the light-emitting layer or the anode comprises the compound (Claims 11-12).

Claim Objections
5.	Claims 22-40 are objected to because of the following informalities:  Claim 22, which the other claims are dependent upon, recites the following structure for formula (f):

    PNG
    media_image3.png
    182
    176
    media_image3.png
    Greyscale

; however, the text for “q” is cut off and must be rewritten such that it is fully visible in the structure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, which the other claims are dependent upon, recites that “when Ar is represented by formula (f), each p is an integer of 0 or 1, q is an integer of 0 or 1, r is an integer of 0 or 1”; however, notice that “p” in nowhere found in formula (f).  Furthermore, the claim fails to defined the scope of “s” in formula (f).  The Office has thus interpreted “s” to be an integer of 0 or 1 for the purpose of this Examination.
Corrections are required.

8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim, which is dependent on Claim 22, recites numerous structures wherein Ar is the following:

    PNG
    media_image4.png
    72
    55
    media_image4.png
    Greyscale

; however, notice that a compound comprising such a group for Ar is beyond the scope of formula (g), which requires that Ra-b must satisfy one of conditions (1) and (2) (i.e., both Ra and Rb cannot be a methyl group).
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 22 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takada et al. (US 2016/0043316 A1).
	Takada et al. discloses the following compound:

    PNG
    media_image5.png
    315
    391
    media_image5.png
    Greyscale

(page 3).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 22-27 and 29-40 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2016/0043316 A1).
	Takada et al. discloses compounds of the following form:

    PNG
    media_image6.png
    306
    370
    media_image6.png
    Greyscale

([0008]); an embodiment is disclosed:

    PNG
    media_image7.png
    297
    387
    media_image7.png
    Greyscale

(page 3) such that a-f = 0, L1-3 = single bond, and Ar = formula (g) (with r = q = 0 and Ra-b = unsubstituted aryl group having 6 carbon atoms (phenyl)) of Applicant’s formula (1).  However, Takada et al. does not explicitly disclose an embodiment that fully reads on Applicant’s formula (1), particularly in regards to the bonding position (to the nitrogen) of one of the phenanthryl groups.  Nevertheless, it would have been obvious to modify compound 11 as disclosed by Takada et al. (above) such that it fully conforms to Applicant’s formula (1).  The motivation is provided by the fact that the modification merely involves change in the connection point of the phenanthryl group to the nitrogen, producing a position isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Takada et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success. 
Takada et al. further discloses an organic electroluminescent (EL) device for the construction of displays ([0065]) comprising the following layers (in this order):  substrate, anode, hole-injecting layer, hole-transporting layer (anode-side organic thin film layer), light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode (Fig. 1).  Takada et al. discloses that its inventive compounds comprise at least one of the layers between the anode and the light-emitting layer (including a layer directly adjacent to the latter) such as the hole-transporting layer (resulting in an inherently electron- and exciton-blocking layer), which can be multilayered ([0040]).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786